Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 14/980,939 which was filed on 12/28/2015.  

Response to Amendment
	In the reply filed 12/15/2021, claims 1, 3, 6, 8, 10, 13, 15, 17, and 20 have been amended.  Claims 2, 4, 9, and 16 have been cancelled and no additional claims have been added.  Accordingly claims 1, 3, 5-8, 10-15, and 17-21 stand pending.
	The USC 112 rejection of claim 4 has been withdrawn in light of the amendments.

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but are moot in view of new grounds of rejection.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-8, 10-15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US20130013560), hereinafter Goldberg, in view of Savage et al. (US2014/0258972), hereinafter Savage, and Beckmann et al. (US2014/0188869), hereinafter Beckmann, and Kirigin (US2014/0067865).


Regarding Claim 1:
Goldberg teaches:
A method comprising: receiving, at a computing device via a web browser, a web page having embed code for presenting an embedded folder view of a first folder on the web page, the first folder corresponding to a first account of a content management system corresponding to a first user, (Goldberg, abstract, figure 5 and 6, [0019, 0033, 0091-0092], note the client local computer folder and workspace server folder are synchronized and separate, note the workspace is a web-based environment); 
executing, by the computing device, the embed code to request the embedded folder view of the first folder from the content management system (Goldberg, abstract, figure 5 and 6, [0019, 0023, 0028, 0033, 0091-0092], note the client local computer folder and workspace server folder are synchronized and separate, note the workspace 
determining, by the computing device, that a second user of the computing device has a second account with the content management system based on login information associated with the second account (Goldberg, [0030], note the user can login, note multiple users);
rendering, by the computing device, the web page including the embedded folder view of the first folder, where the embedded folder view presents representations of content items in the first folder in the content management system on the web page hosted by the third party server and wherein the embedded folder view includes a graphical element for adding a content item to the second account of the second user (Goldberg, abstract, figure 5 and 6, [0019, 0033, 0091-0092], note the displayed shared folders, note the option to share a document is interpreted as a graphical element for adding a content item to the second account); 
presenting, by the computing device, the web page, the web page comprising the embedded folder view of the first folder (Goldberg, abstract, figure 5 and 6, [0019, 0033, 0091-0092], note the displayed shared folders)
receiving, by the computing device, state update information for the embedded folder view from the content management system responsive to an owner of the first account modifying content contained in the first folder, the state update information describing a modified state of the first folder as a result of the owner modifying content contained therein (Goldberg, abstract, figure 5 and 6, [0019, 0023, 0028, 0033, 0091-0092], note the updated dates and updated authors and being listed as the owner of the 
updating, by the computing device, the embedded folder view on the web page by synchronizing the embedded folder view with the modified state of the first folder in the content management system (Goldberg, abstract, figure 5 and 6, [0019, 0023, 0028, 0033, 0091-0092], note the updated dates and updated authors and being listed as the owner of the folder on the workspace, e.g. web page).
While Goldberg teaches a web page for presenting an embedded folder view, Goldberg doesn’t specifically teach the web page is from a third party server distinct from the content management system.  Also, while Goldberg teaches receiving request to save content items and adding content items, Goldberg doesn’t specifically teach receiving, by the computing device, a request from the second user to join a published version of the first folder; responsive to receiving the request, causing, by the computing device, the content management system to save a reference to the first folder to the second account, wherein changes to the embedded folder view are synchronized with the reference to the first folder in the second account.  However, Savage is in the same field of endeavor, content management, and 
Savage teaches:
receiving, at a computing device via a web browser, a web page from a third party server having embed code for presenting an embedded folder view of a first folder on the web page from the third party server, the first folder corresponding to a first account of a content management system corresponding to a first user, where the third party server is distinct from the content management system (Savage, abstract, figure 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Savage as modified because this would save time and increase productivity for the users (Savage, [0038]).
While Goldberg as modified teaches receiving request to save content items and adding content items, Goldberg as modified doesn’t specifically teach receiving, by the computing device, a request from the second user to join a published version of the first folder; responsive to receiving the request, causing, by the computing device, the content management system to save a reference to the first folder to the second account, wherein changes to the embedded folder view are synchronized with the reference to the first folder in the second account.  However, Beckmann is in the same field of endeavor, content management, and Beckmann teaches:
determining, by the computing device, that a second user of the computing device has a second account with the content management system based on login information associated with the second account (Beckmann, figure 1, [0023-0025], note user account database storing profile information for registered users, note authorizing accounts and permissions for specific folders for multiple user accounts);
rendering, by the computing device, the web page including the embedded folder view of the first folder, where the embedded folder view presents representations of content items in the first folder in the content management system on the web page 
receiving, by the computing device, a request from the second user for content from the first user (Beckmann, figure 1 and 7d, [0046, 0071], note the migration module can receive a request to migrate content from a first user account to a second user account.  When combined with the previously cited references this would also be for the embedded folder views taught previously); and
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Beckmann as modified because this would improve how content is migrated by improving speed and efficiency (Beckmann, [0002]). 
Additionally, Kirigin is in the same field of endeavor, content management, and Kirigin teaches:
receiving, by the computing device, a request from the second user to join a published version of the first folder (Kirigin, abstract, figure 4 and 8, [0043-0045, 0063], note receiving request to share a folder, e.g. a request to join the published folder, and 
responsive to receiving the request, causing, by the computing device, the content management system to save a reference to the first folder to the second account, wherein changes to the embedded folder view are synchronized with the reference to the first folder in the second account (Kirigin, abstract, figure 4 and 8, [0043-0045, 0063], note receiving request to share a folder, e.g. a request to join the published folder, and then the second user adding a reference of it to their account. When combined with the previously cited references this would also be for the embedded folder views taught previously).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Kirigin as modified because this would improve how content is shared with others (Kirigin, [0003]). 

Regarding Claim 3:
Goldberg as modified describes the system as disclosed above;
Goldberg as modified further teaches:
wherein responsive to receiving the request, causing, by the computing device, the content management system to save the reference to the first folder to the second account (Kirigin, abstract, figure 4 and 8, [0043-0045, 0063], note receiving request to share a folder, e.g. a request to join the published folder, and then the second user adding it to their account. When combined with the previously cited references this 
adding first content item, as published in the embedded folder view, to the second account (Kirigin, abstract, figure 4 and 8, [0043-0045, 0063], note receiving request to share a folder, e.g. a request to join the published folder, and then the second user adding it to their account. When combined with the previously cited references this would also be for the embedded folder views taught previously) (Beckmann, figure 1 and 7a-7d, [0023-0025, 0038], note the sharing module can add a user account identifier to the content entry associated with the content item, which would add the selected content item to the second users account.  When combined with the previously cited references this would also be for the embedded folder views taught previously), wherein a published version of the first content item is different from the first content item (Goldberg, figures 5 and 6, claim 7, [0019, 0030, 0039, 0042-0043, 0088], note the collaboration allows multiple users to access and collaborate on the content, note sharing, note permissions, note separate permissions for the creator and the other users would mean the published version is different from the first content item of the creators).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Beckmann as 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Kirigin as modified because this would improve how content is shared with others (Kirigin, [0003]).

Regarding Claim 5:
Goldberg as modified describes the system as disclosed above;
Goldberg as modified further teaches:
wherein determining, by the computing device, that the second user of the computing device has the second account with the content management system based on the login information associated with the second account comprises: determining that the second user is logged into the second account (Goldberg, abstract, figures 5 and 6, claim 7, [0019, 0030, 0039, 0042-0043], note user and multiple users can login, note synchronization, note read-write permission type).

Regarding Claim 6:
Goldberg as modified describes the system as disclosed above;
Goldberg as modified further teaches:
creating, by the computing device, a second folder in a local file system of the computing device, the second folder corresponding to a shared folder and where the second user is allowed read-only access to the second folder and the second folder is synchronized with the first folder when new content is added to the first folder 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Beckmann as modified because this would improve how content is migrated by improving speed and efficiency (Beckmann, [0002]).

Regarding Claim 7:
Goldberg as modified describes the system as disclosed above;
Goldberg as modified further teaches:
restricting, by the computing device, user access to the second folder to read-only access; and synchronizing, by the computing device, content items in the second folder with content items in the first folder when the new content is added to the first folder (Goldberg, abstract, figures 5 and 6, claim 7, [0019, 0030, 0039, 0042-0044, 0088], note synchronization, note read-only permission type, note second user can download, e.g. create, shared folder to local device) (Beckmann, figure 1 and 7d, [0025, 0029-0030], note synchronization and permissions with other users.  When combined with the previously cited references this would be for the embedded folder views taught previously).


Claim 8 discloses substantially the same limitations as claim 1 respectively, except claim 8 is directed to a non-transitory computer readable medium while claim 1 is directed to a method. Therefore claim 8 is rejected under the same rationale set forth for claim 1.

Regarding Claim 10:
Goldberg as modified describes the non-transitory computer readable medium as disclosed above;
Goldberg as modified further teaches:
wherein the second user is allowed access to the shared folder according to permissions configured for a shared folder by the first user (Goldberg, abstract, figures 5 and 6, claim 7, [0019, 0030, 0039, 0042, 0088], note the collaboration allows multiple users to access and collaborate on the content, note sharing, note permissions) (Beckmann, figure 1 and 7d, [0025, 0029-0030], note permissions with other users.  When combined with the previously cited references this would be for the embedded folder views taught previously).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Beckmann as 

Regarding Claim 11:
Goldberg as modified describes the non-transitory computer readable medium as disclosed above;
Goldberg as modified further teaches:
wherein the permissions configured for the shared folder allow the second user read-only access to the shared folder and where the shared folder is automatically synchronized with the first folder (Goldberg, abstract, figures 5 and 6, claim 7, [0019, 0030, 0039, 0042-0043], note synchronization, note read-only permission type) (Beckmann, figure 1 and 7d, [0025, 0029-0030], note synchronizations and permissions with other users.  When combined with the previously cited references this would be for the embedded folder views taught previously).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Beckmann as modified because this would improve how content is migrated by improving speed and efficiency (Beckmann, [0002]).

Regarding Claim 12:
Goldberg as modified describes the non-transitory computer readable medium as disclosed above;
Goldberg as modified further teaches:

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Beckmann as modified because this would improve how content is migrated by improving speed and efficiency (Beckmann, [0002]).

Claim 13 discloses substantially the same limitations as claim 6 respectively, except claim 13 is directed to a non-transitory computer readable medium while claim 6 is directed to a method. Therefore claim 13 is rejected under the same rationale set forth for claim 6.

Claim 14 discloses substantially the same limitations as claim 7 respectively, except claim 14 is directed to a non-transitory computer readable medium while claim 7 is directed to a method. Therefore claim 14 is rejected under the same rationale set forth for claim 7.

Claim 15 discloses substantially the same limitations as claim 1 respectively, except claim 15 is directed to a system while claim 1 is directed to a method. Therefore claim 15 is rejected under the same rationale set forth for claim 1.

Claim 17 discloses substantially the same limitations as claim 10 respectively, except claim 17 is directed to a system while claim 10 is directed to a non-transitory computer-readable medium. Therefore claim 17 is rejected under the same rationale set forth for claim 10.

Claim 18 discloses substantially the same limitations as claim 11 respectively, except claim 18 is directed to a system while claim 11 is directed to a non-transitory computer-readable medium. Therefore claim 18 is rejected under the same rationale set forth for claim 11.

Claim 19 discloses substantially the same limitations as claim 12 respectively, except claim 19 is directed to a system while claim 12 is directed to a non-transitory computer-readable medium. Therefore claim 19 is rejected under the same rationale set forth for claim 12.

Claim 20 discloses substantially the same limitations as claim 6 respectively, except claim 20 is directed to a system while claim 6 is directed to a method. Therefore claim 20 is rejected under the same rationale set forth for claim 6.

Claim 21 discloses substantially the same limitations as claim 7 respectively, except claim 21 is directed to a system while claim 7 is directed to a method. Therefore claim 21 is rejected under the same rationale set forth for claim 7.
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krueger (US2013/0346849) teaches content sharing;
Staley et al. (US2016/0026815) and Singh et al. (US2005/0149538) teach sharing folders with other users in a content management system;
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        3/22/2022


/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152